DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/03/2021 has been entered.
 
Status of the Claims    
Claims 22-27, 29-30, and 32-39 are pending (claim set as filed on 05/03/2021).

Priority
	This application is a CON of 14/198,739 which is a CON of 13/335,323 filed on 12/22/2011 and has provisional applications to 61/474,691 filed on 04/12/2011 and 61/428,867 filed on 12/31/2010.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) filed on 04/07/2021 has been considered.


Withdrawal of Rejections
The response and amendments filed on 05/03/2021 are acknowledged. The previously applied minor objections and/or rejections, not explicitly restated herein, have been withdrawn necessitated by formal corrections or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining, of the main claim rejections are detailed below in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendments
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-27, 29-30, and 32-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kunz (Oligosaccharides in Human Milk: Structural, Functional, and Metabolic Aspects, 2000) in view of Gill (Development and application of a liquid chromatographic method for analysis of nucleotides and nucleosides in milk and infant formulas, 2007) and Hoffman (US 2004/0048926 A1) - all previously cited references.
Kunz’s general disclosure relates to research studies on human milk oligosaccharides (HMOs) of infant nutrition (see abstract & page 700: Introduction). 
Regarding claims 22-25 and 32-38, Kunz discloses HMOs possible functions in neonatal host defense and inflammatory events, oligosaccharides, along with lactose, may play a role in postnatal brain development and further discloses that young mammals need glycolipids for 
	Regarding claim 26, Kunz teaches oligosaccharides for high degree of learned behavior (see page 718). 
Regarding claims 27 and 39, Kunz discloses supplementation of HMOs in infant formulas (see page 718 & page 706).
Regarding claims 29-30, Kunz is silent with regards to a pediatric or an adult nutritional composition but since the claims do not have a structural difference with the prior art, then the prior art meets the claim limitation. 
However, Kunz does not teach the composition comprises a nucleotide selected from cytidine 5’-monophosphate, uridine 5’-monophosphate, adenosine 5’-monophosphate, guanosine 5’-monophosphate, or inosine 5’-monophosphate; or the composition comprises docosahexaenoic acid and/or arachidonic acid (claims 22 and 34’s amended limitations).
Gill discloses that “nucleotides play important roles in biochemical processes and in addition to being precursors in nucleic acid synthesis, nucleotides reportedly enhance immune response, influence metabolism of fatty acids, contribute to iron absorption in the gut and improve gastrointestinal tract repair after damage” and infant formulas are increasingly 
Hoffman discloses the importance of adding certain polyunsaturated fatty acids (PUFA) to infant formulas is generally recognized; and “Clinical studies of infant formula composition have introduced evidence that the presence of DHA in an infant’s nutritional intake may confer an advantage in the infant’s cognitive development. The presence of DHA in the diet of pre-term or term infants has been associated with higher mental development scores” (see ¶ [0006]-[0007], [0012]). Hoffman teaches the administration to those infants of a combination of docosahexaenoic acid and arachidonic acid (see abstract). 
It would have been first obvious to one of ordinary skill in the art at the time the invention was made to employ or add the nucleotides such as taught by Gill in the method of Kunz. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for enhancing immune response, influence metabolism of fatty acids, and infant formulas are increasingly supplemented with nucleotides because Gill provides suggestive teachings to do so.
Furthermore, it would have been secondly obvious to one of ordinary skill in the art to employ or add the polyunsaturated fatty acids of DHA or AA such as taught by Hoffman in the method of Kunz. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose (e.g., cognitive development). At least additive therapeutic effect would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation of success because the references are directed to infant formulas.
Examiner’s Response to Arguments
Applicant’s amendments necessitated the withdrawal of the previous anticipation rejection from the last office action. However, the amendments and arguments filed on 05/03/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the obviousness rejection over the prior art(s) of record. 
	III. In response to Applicant’s argument that “Kunz clearly states that further research is needed to determine whether supplementation with any human milk oligosaccharide is recommended ... No reasonable interpretation of this sentence would leave an ordinary artisan with any sense of confidence that HMOs would improve cognition”, this argument is not persuasive because the reference of Kunz provides ample teachings regarding the role of oligosaccharides and brain development (see pages 717-718: Section titled “Oligosaccharides and Brain Development”). In other words, this section of Kunz teaches with sufficient specificity that oligosaccharides contribute to the development of the infant brain and therefore, one of ordinary skill in the art performing a fair reading of the Kunz reference would have reasonably concluded that HMOs would improve cognition.  
IV. In response to Applicant’s argument that “While Gill may suggest that certain nucleotides ‘reportedly enhance immune response,’ there is no indication that they could contribute to enhanced cognition. Based on this, there is no proper foundation or support on the record for an ordinary artisan to include nucleotides or nucleosides in a method of improving cognition”, this argument is not persuasive because Gill discloses “Nucleotides and nucleosides play important roles in biochemical processes. In addition to being precursors in nucleic acid synthesis, nucleotides reportedly enhance immune response, influence metabolism of fatty acids, contribute to iron absorption in the gut and improve gastrointestinal tract repair after damage” 
V. In response to Applicant’s argument that “Hoffman is directed to inclusion of polyunsaturated fatty acids to improve eye development (and thereby does not fill the gap in teaching regarding HMOs)” this argument is not persuasive because Hoffman suggests polyunsaturated fatty acids for cognitive development. The last office action cited ¶ [0012] of Hoffman, reproduced herein for clarity:

    PNG
    media_image1.png
    179
    664
    media_image1.png
    Greyscale

Therefore, it would have been obvious to employ or add the polyunsaturated fatty acids of DHA or AA such as taught by Hoffman in the method of Kunz because since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose (e.g., cognitive development).
In response to Applicant’s argument that “Kunz fails to teach any concentrations of the claimed HMOs. That is, Kunz in the cited pages of 703-706 does list concentrations of various 

Maintained Rejections - Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-28, 31, and 34-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 10-14 and 17 of co-pending Application No. 15/531,034 (claim set on 05/08/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are the narrower claim set that anticipates the broader instant claims:
Co-pending ‘034 teaches “A method for improving at least one of cognition, learning, and memory in an infant, the method comprising administering to the infant an infant formula comprising at least one human milk oligosaccharide selected from 2’-FL and LNnT; PUFAs DHA and AA, wherein the AA and DHA are present in an n-6/n-3 ratio of between 1.2 and 1.7; at least 30 mg/L of nucleotides, wherein the nucleotides comprise inosine monophosphate; and at least 30 pg/L of lutein; wherein the lutein is at least 90% trans-lutein” (see claims 10-14 and 17).


Claims 22-25, 27, 29, 34-37, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 11 and 14 of co-pending Application No. 15/531,185 (claim set on 10/22/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are the narrower claim set that anticipates the broader instant claims:
	Co-pending ‘185 teaches “A method for improving cognition in an infant, the method comprising administering to the infant an infant formula comprising; RRR-alpha-tocopherol in an amount of 5 mg/mL to 100 mg/mL, gamma tocopherol, a first oligosaccharide, the first oligosaccharide selected from the group consisting of a fructo-oligosaccharide, a galacto-oligosaccharide, and combinations thereof, a human milk oligosaccharide component, wherein the human milk oligosaccharide component consists of 2’-fucosyllactose in an amount of 0.001 mg/mL to 20 mg/mL, and at least one probiotic of the Lactobacillus or the Bifidobacterium genera in a concentration of at least 103 colony forming units (CFUs) per gram of the infant formula, wherein the first oligosaccharide and the human milk oligosaccharide component are present in a weight ratio of above 11:1 to 20:1” (see claims 11 and 14).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The double patenting rejections are being maintained in light of Applicant’s request to be held in abeyance until allowable subject matter has been identified.
Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653